IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


WALLER CORPORATION,                         : No. 349 WAL 2014
                                            :
                     Respondent             :
                                            : Petition for Allowance of Appeal from the
                                            : Order of the Superior Court
              v.                            :
                                            :
                                            :
WARREN PLAZA, INC.,                         :
                                            :
                     Petitioner             :


                                        ORDER


PER CURIAM

      AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


             Should Warren’s Petition for Allowance of Appeal be granted because
             there are conflicting Pennsylvania Superior Court opinions about whether
             a good faith refusal to pay a contractor or subcontractor is or is not a
             factor to be considered when a court is deciding whether to award
             attorney fees under the Contractor Subcontractor Payment Act which
             creates uncertainty affecting thousands of businesses in the
             Commonwealth?